225

led 12/12/19 Page 1 of 7 PagelD

19-cv-21341-MCA-LDW Document 1-15 F

Case 2

ASOTONHISL NO

UOd9

1B s7448) 21

Ceemen LT

SolLU0U0IE HulLIaMOd

 

y ODWOJO IpNos |
{956 jprabcro Odi SIO]SSAUY sn yyaa DULaUeY

  

a
at

uslayp eB Buyey  —- ameA Buneary = ae aw UM

Ui QETOA +

2
1
3

+ Ajeqgerg anu

: SD es

+ 5M TOE}UC

 

A BIDS Y SMiet

 

 

weworyonueepnes @ OF Of >
Case 2:19-cv-21341-MCA-LDW Document 1-15 Filed 12/12/19 Page 2 of 7 PagelD: 226

ASOTONHIAL UNG

WOUDDdG

pei’ saryea yno Eutary Fuoysty ung
tiated EMITS Y SON SOLE EMYIETS Tmt (6) 9)
ols st toy PLS reiLae Lat v EDL ATH On LO err ELAS

rere! ESOP e ra COR aL s.0r 51 Ese sett 8}

< spafoid ebay Pam ISPS Owe) cae SLAC TANG)

 

 

OSWOJIO Ipnos
fo56 jprrabcrp Odi $40]52AU| sn yp Buuauped Judy B HUEY anjea buyesiy PU Lcme mse | S
(Or 8 A SEGCIQ OILURYY LU UB QA © 8 SJBLGd SNAIaS-Bo EM TDEUOD ABIPSp| PIMs + SUsSIED
& By a wawoyenuescipnes w TF 2 >
Case 2:19-cv-21341-MCA-LDW Document 1-15 Filed 12/12/19 Page 3 of 7 PagelD: 227

BuBSUOP OMUGERIEMES was SY

tote 01, Lee earl tie]

ESC e Sree ee!

Teen smite mr Lveledy SIU eit e)

Ets) ole) ree ery ms eed ea | ee IVEs) | remy comple Sts 918) Pieilcermecsii tie’
PSUS Cs LAS mer iens UAE Los BR UP SCM Teen Ee
Psy ec hite tee elie caiorieey

PSCY TERRI es cc uty 010) 3) Ere Teen Cce Fy
i Ties i

Pam erieuele en clemsereeciemieyy NEIGdO SSSUISNG SIQRUIEISNS < spPnpold

 

 

 

O2W0I0 IPNOS
ifjos6 irrobcro Od} S1O}SSAU| Sn pM DuLaULeY asuarayp © Buyeyy MSE e010) BIE aM GUAA S
ee  ARACI GWE WENO + A SEG SNAIBS-J + EN DR}UOD A BIDSpy So + $183I29
i & 8) a usworonweepnes #@ OO D >
228

19-cv-21341-MCA-LDW Document 1-15 Filed 12/12/19 Page 4 of 7 PagelD:

Case 2

Ae a PO)

Procter

ELIE Las vest iee Mm creip te ees tcy

FLAPieree CUM MeeLnPMCcstg oats) tome]

< Aiyuniuuos pue ajdoag

o2WDJD ipnos

fas probe

 

« §Fuod @sag-3

pammvesntens cae

$10]53Au|

 

+ SDE UDD

B68, USP OIE PENS

Beta tl lee seit)

a

VCR omIU EU MTOR sy

Cale car mc RSet ear erie}
Ansigmpoig Bunowelg

S@aTTentul appar

amr]

PSIG RUC me SLBA BIE AAs GUNA

ABD DEMGN + f4eei2D

SU UMOS CIWRIEINNES Wy 0 oD
Bel ASF CMU SSP IES ty

Essai eee i2i8)

Case 2:19-cv-21341-MCA-LDW Document 1-15 Filed 12/12/19 Page 5 of 7 PagelD: 229

VOTELUIUOFUT JDe]UO"}

SoDImosaYy

sayes

Cees eis ist Bia) Lees

Peres m SLC TSS

Janddns e awoseg

PaaS HOO LESY

o2woJ0 Ipnos

fg 11956 prrabcrp

Tore + ASEGeI OWER In IE MOA +

os)

B® x

 

Pre sia mL Be ted]

FEV sy Taw R-M rei ytmrsr 4}

PaRSIeLN Oy PIES)

S10}ScAu] ZEROED ME SudaNp Pe Ouyey — aryea Buyeaiy ae am OUAA

+ SM LJBTUOS > Day S OMSK

LI WOVOIWEIEIPNES &

 
Case 2:19-cv-21341-MCA-LDW Document 1-15 Filed 12/12/19 Page 6 of 7 PagelD: 230

pers) ts ROLE MOS MLSE act LaLa

SOMBIE |

reyes 1B cME-y nt]

 

g ODUDJO Ipnos

{a56 jrrobcip

  

ee, + ALEGEAQ CUED LE Ue TOA +

wea OS SUSI EIENES

Pela lel Lem bai aie)

reli velele lene)

Se sR Crm el orle)|

RSVieLaLSteatov Sg Beyer 7g |

Rael S ese ELS rALST

Od! Seen Stl UA OUUaULIeY anuaiaypip eB Bure, aryjea Buna Que aM OUAA Si

   

A c}eUOd SNAISG-J + SN PPWOD

nm EIPSpy yas

LS WOT OIWEIEIPNES & 9D
231

  

4

ST OITA MCs Lces 812710038)

@ ODWODJO IpNos

ee

Pees ae Meyers) gl

rans 8)

Bed UOT CUP pes

PCRS ee Nate 8ie)

TSO

SACIHBESe ISI FLUSLe EW UNOSPLOLEMOE LOM Lele es)

STONLIUTLSici VEL OLN cmOR Fro] Wicms [Omer

alunaap hay

cans

S(elsmrepir |

O20 RLS) STOP EIB

 

Hfo56 probe fon S10]S8AU| sn ui Buvaupeg aduaayp & Burjey anjen Burea9 ae 3M OUAA
QMUEDY UP RIO TG, + 9 SPpoq S0lAjag-p + EM FeUO} ARID YSN Bese)

 

SE MOP ODLUEIEIPNES 0D >

19-cv-21341-MCA-LDW Document 1-15 Filed 12/12/19 Page 7 of 7 PagelD

Case 2
